Riely, J.,
delivered the opinion of the court.
These causes cannot be distinguished in principle from the case of Bosher v. Richmond & Harrisonburg Land Company, 89 Va., 455, and must be controlled by it. With the principle of that decision, as it was carefully guarded and strictly limited to the particular class of cases to which it was applied, we have no disposition to interfere; and it is unnecessary to restate the grounds upon which the court placed it.
That case establishes that where a large number of persons have been, by identical representations, fraudulently induced to become subscribers to a company, they may unite in one bill praying the cancellation of their subscriptions, and make the offending company, and its officers and agents, through *772whom the fraudulent representations were made, defendants. Brown v. Bedford City L. and I Co., 91 Va. 31, 36.
The bill in each of these causes comes strictly within the principle enunciated and applied in Bosher v. Richmond and Harrisonburg Land Company, supra. The complainants base their grievance upon the same fraudulent acts of the defendant company- — the false representations contained in the prospectus and other publications and advertisements issued by the company itself, and not upon separate and independent misrepresentations severally made outside of these by its agents or officers to the respective complainants.
All are alleged to have been deceived and defrauded in the purchase of their lots by the same repiesentations; to have sustained exactly che same injury, except in the matter of its amount. The injury is charged to have been perpetrated by the same means, and in the same manner, as to all of the complainants; and precisely the same relief is sought by all.
The fraud charged, the injury sustained, the means by which it was accomplished, and the relief sought are identical as to all.
Fraud is the gravamen of the bill. All have a common interest centering in this point. All are alike affected by it.
They are entitled, upon the principle laid down in Bosher v. Richmond and Harrisonburg Land Company, to unite as complainants against their wrong doer. '
The GircuiYCourt, therefore, erred in sustaining the demurrer to the bill in each case, and its decree for that reason must be reversed.

Reversed.